Citation Nr: 0933160	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an initial compensable disability rating 
for asbestosis with pleural plaquing.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision the RO denied service 
connection for chronic obstructive pulmonary disease (COPD).  
The RO also granted service connection for asbestosis with 
pleural plaquing for which the RO assigned a zero percent 
disability rating effective from March 14, 2007.  

The Veteran testified before the undersigned at a June 2009 
Travel Board hearing at the RO.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
chronic obstructive pulmonary disease and entitlement to an 
initial compensable disability rating for asbestosis with 
pleural plaquing.  A remand is necessary for the following 
reasons.

The reports of VA examination in June 2007 and an addendum in 
July 2007 show that the examiner concluded the examination 
reports with an assessments that pleural plaques were as 
likely as not related to asbestos exposure in service, and 
that COPD was likely related to tobacco use and was unrelated 
to asbestos exposure.  In the addendum the examiner opined 
that all of the abnormalities of the pulmonary function tests 
were likely due to COPD as manifest by the FEV1/FVC ratio and 
the markedly elevated residual volume and the normal total 
lung capacity.

In order for the Board to provide a fully informed decision 
on this matter, the Board would request that the examiner 
clarify some important questions in this matter.  

The Board notes that in general, service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service. See 38 U.S.C.A. 
§§ 1110, 1131.  Service connection also may be established on 
a secondary basis, for a disability shown to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In the June 2007 VA examination and July 2007 addendum the VA 
examiner provided an opinion that the COPD was unrelated to 
asbestos exposure in service.  The examiner did not, however, 
provide an opinion as to whether COPD was either caused by or 
aggravated by the service-connected asbestosis with pleural 
plaquing.  Further, in providing the opinion that COPD was 
not due to exposure to asbestos in service, the examiner 
provided little or no rationale, other than a conclusion that 
COPD was likely related to tobacco use.  

A number of private medical records were associated with the 
claims file only after the 2007 VA examination and addendum.  

On remand, the Board requests that the claims file be 
referred to the examiner who performed the June 2007 VA 
examination and July 2007 addendum, if possible.  The RO 
should request that the examiner review the updated claims 
file, and examine the Veteran unless deemed unnecessary.  On 
that basis the examiner should provide opinions-complete 
with detailed rationale-on the likelihood that any diagnosed 
COPD (or any other pulmonary symptomatology not part of the 
asbestosis with pleural plaquing) is either:

(1) due to disease or injury incurred in or aggravated 
by service; or 
(2) caused by or aggravated by the service-connected 
asbestosis with pleural plaquing.

If the examiner who performed the June 2007 VA examination 
and wrote the July 2007 addendum is not available, then the 
RO should arrange, for the same purpose, for an examination 
of the Veteran by another medical doctor specializing in 
pulmonary disease.    

If the examiner continues to find no etiological relationship 
between any currently non-service-connected pulmonary 
symptomatology (including currently diagnosed  COPD), and 
either service or the service-connected asbestosis with 
pleural plaquing, then, to assist the Board in adjudicating 
the asbestosis rating claim, the examiner should provide 
commentary describing the severity of any disability due to 
service-connected asbestosis.  After review of the record and 
any examination, the examiner should provide an opinion that 
describes, to the extent practicable, what relative portion 
(percentage) of pleural disability (as measured with 
pulmonary function test values) is attributable to the non-
service-connected COPD and what relative portion is 
attributable to the service-connected asbestosis with pleural 
plaquing.  That is, what part of any pulmonary deficits is 
attributable to non-service-connected pulmonary 
symptomatology as opposed to that attributable to the 
asbestosis with pleural plaquing.  The examiner should 
provide a full rationale for any opinions.   

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, obtain any VA or 
private records of pertinent treatment not 
yet on file pertaining to pulmonary 
symptomatology including asbestosis and 
COPD.

2.  Arrange for an examination by the 
examiner who performed the June 2007 VA 
examination, or, if not available, by 
another physician who is a pulmonary 
specialist.  The examiner is to examine 
the Veteran to determine the nature and 
extent of the service-connected asbestosis 
with pleural plaquing; and nature and 
etiology of any claimed COPD.   

The claims folder must be made available 
to the examiner for review.  The examiner 
should obtain from the Veteran a history 
of symptoms and treatment for his claimed 
COPD and his asbestosis with pleural 
plaquing.  The examiner should review the 
claims folder in conjunction with the 
examination, and this fact should be 
indicated in the examination report.  The 
examination report should include a 
summary of the relevant history.  

The examiner should perform all studies 
and tests deemed appropriate, including X-
rays and pulmonary function testing.  It 
is essential that the pulmonary function 
study contain the full range of results 
necessary to rate the disability under the 
diagnostic criteria (FEV-1, FVC, FEV- 
1/FVC, DLCO (SB), maximum exercise 
capacity, and maximum oxygen consumption 
with cardio-respiratory limitation).  The 
presence or absence of cor pulmonale, 
pulmonary hypertension, or outpatient 
oxygen therapy should be documented. 

The examiner should set forth all relevant 
findings in detail in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to respond.

Following a review of the relevant medical 
evidence in the claims file, and the 
results of the clinical evaluation and 
testing, the examiner is asked to opine 
whether it is as likely as not (a 
probability of 50 percent or more) that 
any diagnosed COPD (or any other pulmonary 
symptomatology not part of the asbestosis 
with pleural plaquing) is either:

(1) due to disease or injury incurred 
in or aggravated by service, to 
include exposure to asbestos; or 

(2) caused by or aggravated by the 
service-connected asbestosis with 
pleural plaquing.

In so doing, the examiner should 
specifically comment as to the impact, if 
any, that reported post-service smoking, 
and/or other risk factor may have had on 
any currently diagnosed disorder.  

For any pulmonary symptomatology the 
examiner finds not likely caused or 
aggravated by service or the asbestosis 
with pleural plaquing, the examiner is 
asked to estimate the relative portion 
(percentage) of pleural/pulmonary 
disability (as measured with pulmonary 
function tests values) that is 
attributable to the non-service-connected 
symptomatology (such as COPD if deemed 
unrelated) and what portion is 
attributable to the service-connected 
asbestosis with pleural plaquing.  That 
is, what part of any deficits is service-
connected versus non-service-connected, 
with totals equal to 100 percent.  

The examiner should specifically provide 
an opinion as to the impact of the 
veteran's service-connected pulmonary 
symptomatology on the appellant's ability 
to secure and maintain gainful employment.  
This would include the impact of the 
service-connected asbestosis with pleural 
plaquing, and any other pulmonary 
symptomatology the examiner finds is at 
least as likely as not related to.

The examiner is requested to provide a 
complete and detailed rationale for all 
opinions expressed.  If the examiner is 
unable to provide any part of the 
requested opinions without resort to pure 
speculation, the examiner should so state.

3.  The RO should ensure that the medical 
report requested above complies with this 
remand.  If the report is insufficient, or 
if a requested action is not taken or is 
deficient, it should be returned to the 
examiner for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims on appeal.  If a 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

